Citation Nr: 1443592	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-05 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected lumbosacral strain, currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected low back disability. 

3.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected low back disability. 

4.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected low back disability. 

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from June 1980 to June 1984.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from March and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  By the March 2011 rating action, the RO continued a 10 percent disability rating assigned to the service-connected low back disability, and denied service connection for right and left knee disabilities, to include as secondary to the service-connected low back disability.  By a December 2011 rating action, the RO, in part, denied service connection for a cervical spine disability, to include as secondary to the service-connected low back disability.  The RO accepted the Veteran's Agent's March 2012 letter to VA as his Substantive Appeal on the above-cited issues in lieu of VA Form 9.  Thus, the Board finds that these matters are ripe for appellate consideration. 

Finally, the evidence of record reflects that the Veteran has maintained that his "conditions," such as his service-connected low back disability, have limited his ability to maintain substantially gainful employment.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in July 2011).  The record also includes a December 2012 letter from the Social Security Administration (SSA) to the Veteran informing him that that agency had found him disabled as of November 17, 2008.  (See December 2012 letter from SSA to the Veteran).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim for his service-connected low back disability pursuant to Rice.  In view of the foregoing, the TDIU issue will be considered by the Board in the Remand below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claims on appeal additional substantive development is necessary; specifically, to obtain outstanding VA Vocational Rehabilitation records and outpatient reports; obtain outstanding private treatment records; schedule the Veteran for a VA examination to determine the current severity of his service-connected low back disability and functional impairment related thereto; and, to have the AOJ issue a Supplemental Statement of the Case (SSOC) that addresses evidence received since issuance of a September 2013 SSOC. 

i) Vocational Rehabilitation Records

A February 2012 VA treatment report reflects that the Veteran had been approved for VA Vocational Rehabilitation, Chapter 31.  (See VA treatment reports, dated from November 2011 to March 2012, received and uploaded to the Veteran's Virtual VA electronic claims file in March 2011).  As these records might contain evidence as to the severity of the service-connected low back disability, etiology of his bilateral knee and cervical spine disabilities and ability to maintain substantially gainful employment, his vocational rehabilitation file should be obtained on remand. 
ii) VA and Private Treatment Records

a. VA treatment records

On VA Form 21-4142, Authorization and Consent to Release Information to VA, dated and signed by the Veteran in February 2014, he indicated that he had continued to seek ongoing treatment for "orthopedics, "knee and back," and "general medicine" from the VA Community Based Outpatient Clinic (CBOC) in Chippewa Falls, Wisconsin.  While treatment records from the above-cited VA facility, dated through June 2013, are of record, more recent records are absent from the record.  As these VA records might contain evidence as to the current severity of the Veteran's service-connected low back disability, etiology of any current bilateral knee and cervical spine disabilities and ability to maintain substantially gainful employment, and are constructively of record, they must be secured on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

b. Private Treatment Records

In February 2014, the Veteran authorized VA to obtain treatment records, dated in May 2012, for "orthopedics" from Northwood Therapy Associates, Chippewa Falls, Wisconsin.  (See VA Form 21-4142, Authorization and Consent to Release Information to VA, dated and signed by the Veteran in February 2014).  As treatment records from this private facility might contain evidence as to the current severity of the Veteran's service-connected low back disability, etiology of any current bilateral knee and cervical spine disabilities, and ability to maintain substantially gainful employment, they should be secured on remand.  38 C.F.R. § 3.159(c)(1) (2013).

iii) VA examination

Low Back/TDIU Claims

The Board has determined that a remand of the Veteran's increased rating claim for the service-connected low back disability on appeal is warranted so that he may undergo further VA medical examination to determine its current severity.  VA last examined the Veteran's low back in December 2011.  (See December 2011 VA thoracolumbar spine examination report).  Since that examination, the Veteran's agent submitted a September 2012 report, prepared by the Veteran's treating VA physician.  In that report, the Veteran's VA physician indicated that the prognosis for the Veteran's disabilities, to include his low back disability, was that they might get worse.  The VA physician also noted that the Veteran experienced severe pain with activities and that he was only able to walk half a block without rest or experiencing severe pain.  The VA physician related that the Veteran could only stand/walk 15 minutes at a time and in an 8-hour work day, he could only sit and stand/walk for an hour.  (See VA Physician's September 2012 report).  In light of the VA physician's report suggesting a possible increase in severity of the Veteran's low back symptomatology, the Board believes that a medical examination assessing the current severity of this disability is necessary to adequately decide this claim prior to further appellate consideration. 

iv) SSOC

Finally, the Board notes that the Veteran's agent submitted the above-cited VA physician's September 2012 letter without a waiver of initial RO consideration.  Thus, the RO should address this new evidence in the first instance in a SSOC pursuant to 38 C.F.R. § 20.1304 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation folder, if available, and associate it with the claims file, and insure that it is forwarded to the Board for appellate review.

2.  Obtain all of the Veteran's outstanding VA treatment records, to include those from the Chippewa Valley VA CBOC in Chippewa Falls, Wisconsin, dated from June 2013 to the present.  All efforts to obtain these records must be documented in the record.

3.  Undertake appropriate development to obtain all treatment records, dated in May 2012, from Northwood Therapy Associates, 757 Lakeland Drive, Suite A, Chippewa Falls, Wisconsin 54729.  Obtain recent authorization prior to obtaining the requested records, if necessary.  If such records are unavailable, the RO must document the steps that were taken to obtain these records and notify the Veteran and his agent and provide them an opportunity to provide the records.
   
4.  After obtaining and associating with the record, any additional evidence received pursuant to directives 1-3, schedule the Veteran for a VA examination by an appropriate specialist to determine the current severity of his service-connected lumbar spine disability.  The Veteran's VA claims folder and Virtual VA electronic claims file should be made available to and reviewed by the examiner in connection with the examination. 
   
Upon review of the record and examination of the Veteran, the examiner should specifically identify (1) the ranges of motion of the Veteran's lumbar spine, including motion accompanied by pain, in degrees; (2) any identifiable functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use; and (3) the frequency and duration of any incapacitating episodes occurring during the past 12 months requiring bed rest prescribed by a physician and treatment by a physician. 
   
The examiner should also specifically assess the severity of all neurological symptomatology associated with the service-connected low back disability, chronic intermittent strain, lumbosacral spine. 

The examiner should also comment on functional impairment caused solely by the service-connected chronic intermittent strain, lumbosacral spine.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 
   
A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Readjudicate the Veteran's claim for an increased disability rating in excess of 10 percent for the service-connected low back disability and claims for service connection for right and left knee and cervical spine disabilities, to include as secondary to the service-connected low back disability based on all of the evidence of record.  Readjudication of the increased rating claim should consideration of "staged " ratings, i.e., disability ratings for separate periods of time based on the facts found (See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Adjudicate the claim of entitlement to TDIU.

If any benefit sought on appeal remains denied, then issue a fully responsive Supplemental Statement of the Case to the Veteran and his agent who should be afforded a reasonable opportunity for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARABARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

